Citation Nr: 1550379	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  05-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type I.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type I.

3.  Entitlement to service connection for onychomycosis of the left fingernails, to include as secondary to diabetes mellitus, type I.

4.  Entitlement to service connection for onychomycosis of the bilateral feet, to include as secondary to diabetes mellitus, type I.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus, type I.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus, type I.


REPRESENTATION

Veteran represented by:	Attorney Eric Gang


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to May 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The Veteran's claim was last remanded by the Board in November 2011 for additional development.  The remand directives instructed the RO to contact two of the Veteran's private medical providers and request that they provide bases and rationale for the medical opinions they had submitted in connection with the Veteran's claims.  The RO sent two letters to each doctor and did not receive a response from either.  The RO informed the Veteran of such in a February 2012 letter sent to his New Jersey address of record, however, the record reflects the Veteran moved to Florida in November 2011.  On remand, the RO must resend this letter to his current address of record.

The remand directives also required that if addendum medical opinions were not provided by the Veteran's private physicians that the RO was to schedule the Veteran for an additional VA examination.  In an April 2012 letter to the RO, the Veteran indicated that the RO contacted him to schedule a VA examination in New Jersey that he now resided in Florida and wished for the examination to be conducted there.  Despite this, the RO scheduled the Veteran for examinations at a VA Medical Center (VAMC) in New Jersey, which the Veteran did not report.  In October 2013, the RO again scheduled the Veteran for an examination in New Jersey and then cancelled the examination upon realizing it was scheduled for the incorrect jurisdiction.  Nearly two years after that, in October 2015, the RO then scheduled the Veteran for an examination at a VAMC in Florida, and the Veteran did not show for that examination.  Significantly, there is no letter to the Veteran informing him of the scheduling of this examination associated with the evidence of record, and the Board finds it is not clear whether the Veteran was given actual notice of the examination.  Thereafter, the RO issued an October 2015 supplemental statement of the case, yet erroneously used the cover letter associated with the May 2011 supplemental statement of the case, which was sent to the Veteran at his old New Jersey address with a carbon copy to his former representative of record.

Accordingly, the Board finds a remand is required to provide the Veteran with a VA examination at the VAMC closest to his address in Florida in order to adequately assess his alleged disabilities on appeal.  The Veteran must be provided with adequate notice of the scheduling of this examination and the RO must associate this notice with the evidence of record.  If the Veteran fails to appear for his examination, a VA physician must still render the below requested opinions based on the evidence of record.  The RO must ensure that all documents sent to the Veteran and his representative are sent to the correct addresses. 

Accordingly, the case is remanded for the following action:

1.  Jurisdiction of this case must be transferred to the RO wherein the Veteran resides.

2.  The RO must ensure that the evidence of record on appeal is updated to accurately reflect the Veteran's current address, as well as the correct representative and that representative's address.  Notably, the address of the Veteran's representative is different than the one listed on the Form 21-22a, and the Veteran's representative notified VA of his new address in a July 2012 letter.

3.  The Veteran the February 13, 2012, letter informing him that VA contacted his private medical providers to request supplemental medical opinions and that VA did not receive a response from either doctor.

4.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records from the appropriate VAMCs in New Jersey and Florida.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  The Veteran must be afforded the appropriate VA examination to determine whether any diabetes mellitus, type I is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed diabetes mellitus, type I is related to the Veteran's active duty service.  In providing this opinion, the examiner must specifically address the service treatment records documenting penile infections in July and August 1953 and Veteran's contention that his penile infections during service represented an early symptom of diabetes mellitus, type I.  The examiner must state upon what evidence and information the opinion is based.

If, and only if, the examiner finds the Veteran's diabetes mellitus, type I began in or is related to the Veteran's active duty service, the examiner must provide opinions as to:

* Whether any diagnosed hypertension is due to the Veteran's diabetes mellitus, type I.

* Whether any onychomycosis of the left fingernails is due to the Veteran's diabetes mellitus, type I.

* Whether any onychomycosis of the bilateral feet is due to the Veteran's diabetes mellitus, type I.

If the Veteran fails to report for the examination for any reason, a VA physician must render the above-requested opinions based on a review of the evidence of record.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

8.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3025).

